Citation Nr: 1215524	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety disorder, panic disorder and depression.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to May 1979 and from January to June 1983.  

This matter is on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  However, jurisdiction of the claim is currently with the RO in Montgomery, Alabama.

As a procedural matter, the Board notes that the issue on appeal was originally characterized as two separate issues which were subject to separate decisions and appealed to the Board at different times.  Specifically, the RO denied a claim for PTSD in October 2006 and denied a separate claim for anxiety disorder, panic disorder and depression in November 2007.  However, the Court of Appeals for Veterans Claims has held that a claim describing only one particular psychiatric disorder should not necessarily be limited to that disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Rather, VA should consider the Veteran's claim as one for any psychiatric disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Id.

In view of Clemons, the Veteran's original claim of entitlement to service connection for PTSD represents a claim for all psychiatric symptoms.  Accordingly, the November 2007 RO decision is incorporated into the October 2006 denial, which represents the decision that is being appealed.  The issue has been recharacterized as above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is required to satisfy VA's obligations under the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In January 2008, the Veteran filed a substantive appeal (VA Form 9) indicating that she wished to be scheduled for a hearing before the Board.  She subsequently submitted another VA Form 9 in July 2008 wherein she noted that she did not want a personal hearing.  She was sent a hearing clarification request in October 2011, as it was unclear whether she desired to testify before the Board.  In April 2012, she responded that she wished to appear before a Veteran's Law Judge via video conference at the RO.  

A veteran has a right to a hearing before the issuance of a Board decision. 38 C.F.R. §§ 3.103 (2011).  Accordingly, she should be scheduled for a hearing before the Board at the RO facility in Montgomery, Alabama, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses. 38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to her known address of record and to her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


